Citation Nr: 0827974	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  01-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel






INTRODUCTION

The veteran served in the Tennessee Army National Guard from 
October 1976 to October 2001.  During this time, he had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs Regional Office in Nashville, Tennessee.  
A prior February 2000 rating decision was consolidated into 
the rating decision on appeal.

The veteran requested a Travel Board hearing in his July 2001 
substantive appeal.  However, he failed to report for the 
hearing scheduled in April 2002.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).

In a March 2007 decision, the Board remanded the matter to 
the RO via the AMC for due process considerations, and to 
schedule the veteran for a VA general medical examination and 
opinion, to determine the etiology of the veteran's right 
knee arthritis.  In April 2007, a VA examination was 
conducted pursuant to the remand.

In February 2008, the Board remanded the matter once more to 
the RO via the AMC, after finding that the April 2007 VA 
examination failed to follow the Board's instructions and 
address all of the relevant evidence.  The matter was 
remanded to obtain a medical opinion from the April 2007 VA 
examiner or, if that examiner was not available, to schedule 
the veteran for a VA medical examination and opinion by a 
different and appropriately qualified examiner.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

It is as likely as not that the veteran's right knee disorder 
was incurred during an injury within his active duty service 
for training.


CONCLUSION OF LAW

Service connection for a right knee disorder is established.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that his current right knee problems 
began during periods of ACDUTRA and INACDUTRA service.  He 
stated that the right knee arthritis stems from physical 
training during his various periods of active and inactive 
duty training during his service from October 1976 to October 
2001.

The service medical records are negative for complaints of 
right knee problems.  However, the service personnel records 
indicate that the veteran was placed on temporary physical 
profile in April 1997 due to a torn medial meniscus of the 
right knee (the injury).  The veteran was placed on temporary 
physical profile again in August 2000, for torn cartilage of 
the right knee, noting a recurring problem.

Outside of and post-service, the medical records show that 
the veteran underwent an arthroscopy and partial medial 
meniscectomy of the right knee in June 1997.  Both VA and 
private medical records since separation from service in 
October 2001 indicate recurring pain and difficulties with 
the right knee.  However, the medical opinions vary regarding 
the etiology of the right knee disorder.

In February 1997, a medical record discussed a possible 
intercurrent cause for the veteran's right knee disorder due 
to the fact that his employment as a printing machine 
pressman at Quecbecor required that he engage in considerable 
bending, twisting, and lifting while being on his feet for 12 
hours a day.

In January 2003, Dr. "B.", the veteran's treating 
physician, diagnosed right knee arthritis, stating that he 
believed the arthritis was a residual of heavy physical 
training during the veteran's National Guard duty.

The veteran was afforded a VA medical examination in April 
2007, pursuant to the Board's first remand of this matter in 
March 2007, which found that the veteran was required to be 
scheduled for a VA examination under McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The VA examiner diagnosed status 
post right knee partial meniscectomy with residual pain, 
opining that the knee condition is less likely as not caused 
by or a result of military service.  The examiner stated that 
the veteran sustained a twisting injury to his right knee in 
1995 but did not claim to begin having symptoms until 9 
months later.  The examiner opined that a traumatic meniscal 
tear more often than not causes pain fairly soon after the 
injury, and also noted that the veteran works at a printing 
press shop requiring him to be on his feet for sustained 
periods of time.

The Board finds that the April 2007 VA examiner's opinion is 
entitled to only some probative weight.  The examiner focused 
on one particular incident of potential injury, noting the 
incorrect years for both the incident and the arthroscopic 
meniscectomy.  The examiner did not address the particular 
questions posed by the Board in its March 2007 remand and 
therefore failed to comply with the remand instructions.

The veteran was afforded a second VA medical examination in 
March 2008, pursuant to the Board's second remand of this 
matter in February 2008.  After reviewing all pertinent 
evidence as instructed by the Board's remand order, the VA 
examiner opined that the veteran's right knee osteoarthritis 
is caused by or a result of service.  The examiner stated, 
"the arthritis was incurred during [the veteran's] military 
service.  [The veteran] was in the military from 1976 to 2001 
and had a significant amount of repetitive injury to his 
right knee.  I believe that, based on his history as well as 
a claim by a fellow soldier that he did in fact have knee 
problems, that his right knee probably slowly developed a 
medial meniscal tear over time and has further degenerated 
into full blown osteoarthritis.  I do not believe that his 
work as a pressman had any affect on this."

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  In this case, it appears that the veteran may have 
injured himself during active duty for training, though this 
is not clear. 

Giving the veteran the benefit of the doubt that the injury 
occurred during active duty for training, the Board also 
finds that the March 2008 VA examiner's opinion is entitled 
to great probative weight, as it took into account all of the 
relevant medical evidence as well as the veteran's history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's right knee disorder will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the 
appeal is granted.

While the veteran has been found to have a right knee 
disorder, the nature and extent of this disorder, or whether 
the veteran has another knee disorder associated with his 
post-service employment, is not before the Board at this 
time. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a right knee disorder is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


